UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANITA M. LANDOLL,                     
               Plaintiff-Appellant,
                v.
BOARD OF SUPERVISORS OF                           No. 01-2096
PITTSYLVANIA COUNTY; PITTSYLVANIA
COUNTY SCHOOL BOARD; JERRY
WEBB, Superintendent,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                            (CA-01-7)

                     Submitted: January 31, 2002

                       Decided: April 11, 2002

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                            COUNSEL

Anita M. Landoll, Appellant Pro Se. Jim Harold Guynn, Jr., GUYNN
LAW OFFICES, Roanoke, Virginia; Glenn W. Pulley, Edward Fal-
con Hodges, Jr., CLEMENT & WHEATLEY, Danville, Virginia, for
Appellees.
2                 LANDOLL v. BOARD    OF   SUPERVISORS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This case requires us to decide whether Anita M. Landoll failed to
state a claim in her complaint against her former employer, Pitt-
sylvania County Schools (PCS) and PCS Superintendent Jerry Webb
for age, sex, and disability discrimination and whether the district
court abused its discretion by refusing to appoint Landoll counsel.1
We have examined Landoll’s complaint and find the decision of the
district court is without reversible error, with one exception.

   In her pro se complaint, Landoll alleges that she is a female, her
performance was satisfactory in that she earned continuing contract
status with PCS, she suffered an adverse employment action when
PCS refused to transfer her from Serious Emotional Disturbance to
Specific Learning Disabled classes, and a similarly situated male
teacher received more favorable treatment when PCS transferred him
from an SED to an SLD class. See St. Mary’s Honor Ctr. v. Hicks,
509 U.S. 502, 506 (1993) (holding a prima facie case of sex discrimi-
nation should show (1) plaintiff is a member of a protected class; (2)
plaintiff was performing satisfactorily; (3) plaintiff suffered an
adverse employment action; and (4) a similarly situated employee
received favorable treatment). While the district court properly found
Landoll failed to state a claim upon which relief could be granted for
sexual harassment or hostile work environment and dismissed Lan-
doll’s claim pursuant to Fed. R. Civ. P. 12(b)(6), the court did not
consider Landoll’s sex discrimination claim.
    1
   Because Landoll did not assign error to the district court’s dismissal
of defendant Pittsylvania County Board of Supervisors (Board of Super-
visors) and asked this court to remove the Board of Supervisors as a
defendant, we do not consider any claims with respect to the Board of
Supervisors on appeal.
                   LANDOLL v. BOARD    OF   SUPERVISORS                 3
   We conclude the district court erred by dismissing Landoll’s sex
discrimination claim against PCS and Superintendent Jerry Webb, in
his official capacity, without considering it.2 Consequently, although
we affirm on the district court’s reasoning the dismissal of Landoll’s
age and disability claims and the district court’s refusal to appoint
counsel, we vacate the dismissal of Landoll’s sex discrimination
claim and remand for further consideration. We reject Landoll’s claim
on appeal that the district court’s opinion and order contradicts its
findings from the bench because, although it expressed sympathy for
Landoll’s plight, the district court did not make any findings from the
bench.

   We deny the Appellees’ motion to strike Landoll’s supplemental
brief. We dispense with oral argument because the facts and legal
contentions are adequately presented in the material before the court
and argument would not aid the decisional process.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED
  2
   Because our conclusion is that the district court erred by dismissing
Landoll’s assertion of sex discrimination without considering it, we indi-
cate no view as to the merits or legal sufficiency of this claim.